DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What is the relationship between the “a lube cooler” introduced in claim 1, line 8 and the “a cooler” introduced in claim 1, line 3?
What is the relationship between the “a lube filter” introduced in claim 1, line 8 and the “a lubrication filter” introduced in claim 1, line 4?
In claim 1, line 14, the limitation “a direct line delivery path” is vague and indefinite.  Does direct line delivery path mean that the line is designated for a specific location?  What exactly does “direct line” imply?  Where is this feature described in the specification?  What structure is being claimed?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., US PGPub 2003/0230274 in view of Constantino, US Patent 3,090,365.

    PNG
    media_image1.png
    473
    350
    media_image1.png
    Greyscale

Regarding claims 1 and 7, as best understood, Williams et al. discloses a lubrication system (see fig 1), comprising: a pump (12)  having an inlet (left side in fig 1) in fluid communication with a lubricant source (11) and an outlet (right side in fig 1); a cooler (25) having an inlet (bottom in fig 1) in fluid communication with the outlet of the pump (as described above) and an outlet (top in fig 1); a lubrication filter (21) having an inlet (bottom in fig 1) in fluid communication with the outlet of the cooler (as described above) to receive cooled lubricant from the outlet of the cooler (as described above) and an outlet (top in fig 1); a first delivery path (main feed line 13) in fluid communication with the outlet of the lubrication filter (as described above), the first delivery path (13) being configured to deliver cooled, filtered lubricant to a bearing system (30) of an engine (see [0031]); and a second delivery path (associated with line 22) in fluid communication with the outlet of the pump (12), the second delivery path (as described above) being configured to deliver uncooled, filtered lubricant to piston cooling nozzles of the engine (see [0049]); the second delivery path (as described above) being a direct line delivery path (as best understood – not 22 flows directly to the components) from the pump (12) to the piston cooling nozzles (output of 36-38) such that the second delivery path (as described above) directly delivers uncooled, filtered lubricant from the pump to the piston cooling nozzles (as described above); wherein the pump (12) draws an amount of lubricant from the lubrication source (11) and the cooled, filtered lubricant delivered to the bearing system (30) of the engine constitutes.  Williams et al does not specify that lubricant is divided evenly between the first and second delivery path.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to split the flow evenly between the two paths since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated split the flow in the specified manner in order to evenly distribute the lubrication to different regions within the engine and optimize overall efficiency.    Williams et al. does not specify that the lubricant passes through the cooler before the filter.

    PNG
    media_image2.png
    489
    718
    media_image2.png
    Greyscale

Constantino teaches a similar lubrication system (fig 1) wherein lubricant in passed though oil cooler (13) and then the filter (14). With this modification the lube cooler would receive uncooled, unfiltered lubricant from the pump and ejecting cooled, unfiltered lubricant, the tube filter receiving cooled, unfiltered lubricant from the lube cooler and ejecting cooled, filtered lubricant.  It would have been obvious to provide cooler in the specified location described by Constantino in the system disclosed by Williams et al. in order to reduce the stress on the filter and improved the filtration process.
Regarding claims 2 and 8, Williams et al. in view of Constantino discloses the lubrication system of claims 1 and 7, further comprising a return path (unlabeled directional arrow shows lubricant recirculating into sump 11 under gravity) in fluid communication with the bearing system (30) and the piston cooling nozzles (as described above) to return lubricant to the lubricant source (11).
Regarding claims 3 and 9, Williams et al. in view of Constantino discloses the lubrication system of claims 1 and 7, further comprising a screen (24) disposed in the second delivery path (as described above) for inhibiting passage of large particles to the piston cooling nozzles (as described above).
Regarding claims 13 and 14, Williams et al. in view of Constantino discloses the lubrication system of claim 3, but does not specify that the screen (24)  is the specified size.  It would have been an obvious matter of design choice to employ a screen of the specified size since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA).  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ a screen of the specified size in order to optimize the filtration properties for the specified system and enhance the system efficiency.

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
On pages 8-9 of the Remarks, Applicant argues that the system of Williams does not evenly split the amount of lubricant distributed to the first and second delivery path.  Examiner has acknowledged that Williams et al does not specify that lubricant is divided evenly between the first and second delivery path – however it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to split the flow evenly between the two paths since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated split the flow in the specified manner in order to evenly distribute the lubrication to different regions within the engine and optimize overall efficiency.  Due to the fact that this features is obvious for the specified reasons, applicants argument is not persuasive.      
On page 9 of the remarks, Applicant argues that Williams in view of Constantino does not specify a system wherein the second delivery path provide a direct line delivery path.  Examiner respectfully disagrees.  First, the disputed limitation is vague and indefinite (see 112 rejection) and has not been introduced in the specification.  Secondly, Williams discloses the disputed directly line delivery path – note 22 flows directly to the engine components.  Applicants argument is therefore not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654